                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 COREY BURGESS,                                 )
                                                )
                Petitioner,                     )
                                                )
        v.                                      )              No. 4:19CV2599 NCC
                                                )
 RICHARD JENNINGS,                              )
                                                )
                Respondent.                     )

                         OPINION, MEMORANDUM AND ORDER

       This matter comes before the Court on the multiple filings of petitioner Corey Burgess. On

September 18, 2019, Burgess filed a petition for writ of habeas corpus under 28 U.S.C. § 2241.

ECF No. 1. Because petitioner had neither paid the filing fee nor filed a motion for leave to

proceed in forma pauperis, the Court ordered him to do one or the other by October 23, 2019. ECF

No. 3. When the Court had received no response from petitioner by November 7, 2019, this case

was dismissed for failure to prosecute under Federal Rule of Civil Procedure 41(b). ECF No. 4.

However, the Court received a motion for leave to proceed in forma pauperis from petitioner later

that same day, so the dismissal was eventually vacated. ECF Nos. 5-6. Without realizing the

dismissal had been vacated, petitioner appealed the dismissal. ECF No. 7. Petitioner later sought

dismissal of his appeal by both this Court and the Court of Appeals. The appeal was dismissed by

the appellate court (ECF No. 14), therefore the pending motion to dismiss in this Court (ECF No.

13) will be denied as moot. Furthermore, based on the financial information submitted in support

of petitioner’s motion to proceed in forma pauperis, the motion will be granted and the filing fee

will be waived. See 28 U.S.C. § 1915. Finally, for the reasons discussed below, the § 2241 petition

will be summarily dismissed.
                                                    Background

           On June 3, 2008, petitioner pled guilty to one count of felon in possession of a firearm in

this Court. See USA v. Burgess, No. 4:08-CR-85-HEA-1 (E.D. Mo. Feb. 7, 2008). On September

30, 2008, petitioner was sentenced to 77 months’ imprisonment followed by a two-year term of

supervised release. However, in March of 2015, petitioner was arrested based on a violation of

his supervised release and on June 25, 2015, after a final hearing on the revocation of his

supervised release, the Court found that petitioner had violated multiple conditions of his release

and sentenced him to a term of 10 months’ imprisonment followed by 12 months of supervised

release.

           In September 2016 (while on supervised release from his federal charge), petitioner was

charged in Missouri state court with felony kidnapping, rape in the second degree, sodomy in the

second degree, domestic assault in the second degree, and domestic assault in the third degree. See

State v. Burgess, No. 1622-CR-03886-01 (22nd Jud. Cir. Sept. 8, 2016).1 After a jury trial on four

of the charges, petitioner was found guilty on October 3, 2018, of two counts of domestic assault

in the third degree. On November 8, 2018, petitioner was sentenced to two concurrent terms of

four years on the two counts, to be served consecutively with the sentence petitioner received in a

probation revocation matter. See State v. Burgess, No. 1522-CR-00631-01 (22nd Jud. Cir.)

(sentenced July 6, 2018, to ten years).

                                                   §2241 Petition

           On September 18, 2019, petitioner filed his form 28 U.S.C. § 2241 petition in this matter.

Petitioner is currently incarcerated in state custody, serving the Missouri state court sentences

discussed above, at the Missouri Eastern Correctional Center (“MECC”). Petitioner states that he



1
    Petitioner’s state criminal case was reviewed on Missouri Case.net, Missouri’s online case management system.

                                                           2
filed his petition to challenge “detainer” on the grounds of violations of “due process” and the

“right to [a] fair and speedy trial.” ECF No. 1 at 2, 7. However, his § 2241 petition – including

the hand-written, sixty-three-page document in support – is difficult to discern and follow.

Petitioner discusses at length issues not relevant to his petition claim for relief, including the

“defective indictment and tainted trial” in his state court criminal conviction, not being read

Miranda rights when arrested, an alleged conspiracy between ERDCC and the U.S. Marshals to

deny petitioner access to the courts, and no access to an adequate law library. ECF No. 1 at 10 &

1-1 at 2, 10-11, 14.

       As best as the Court can decipher, petitioner’s case is based on a Detainer letter he received

from the U.S. Marshals in December 2018, while incarcerated at the Eastern Reception, Diagnostic

and Correctional Center (“ERDCC”). The Detainer stated that an arrest warrant had been issued

against petitioner for violation of the conditions of his probation and/or supervised release on his

federal charge. See ECF No. 1-2. at 3. The Detainer further stated:

       The notice and speedy trial requirements of the Interstate Agreement on Detainers
       Act do NOT apply to this Detainer, which is based on a Federal
       probation/supervised release violation warrant.

Id. (emphasis in original). After receiving the Detainer letter, petitioner notified the Records

officers at ERDCC in writing that they and the U.S. Marshals were “relaying misinformation,

misinterpreting the law, abusing their discretion, and [are] forcing Petitioner to wait until he

completes one sentence and then start another one, in violation of the [Interstate Agreement on

Detainers Act (“IAD”)], right to due process, right to be free from unreasonable search/seizure,

right to a fair and speedy trial, right to be free from cruel/excessive/unusual punishments, and right

to equal protection under the Missouri and U.S. Constitutions.” ECF No. 1-1 at 10.




                                                  3
       After receiving no response from the ERDCC Records department, on January 8, 2019,

petitioner filed a motion for disposition under the IAD in his criminal case in this Court. See

Burgess, No. 4:08-CR-85-HEA-1, ECF No. 72. Petitioner states that he received no response to

his motion; however, Court records indicate that the motion was denied on July 25, 2019, and that

the Clerk of Court sent petitioner a copy of the denial order. Id. at ECF No. 73.

       On March 15, 2019, petitioner filed an Informal Resolution Request (“IRR”) at ERDCC

complaining about the Records Office telling him “that he could not file for a disposition of

detainer lodged against him” and arguing that they “negligently misinformed Petitioner about the

law on detainers.” ECF No. 1-1 at 11-12. On April 9, 2019, petitioner was transferred to Missouri

Eastern Correctional Center (“MECC”). Because he never received a response to his first

grievance, petitioner states that he filed a second IRR at MECC on the same issue. Both IRRs

were denied. The MECC Records officer informed petitioner that a “request for 180 Day Writs

(speedy trial) are for untried offenses. Your warrant by the U.S. Marshal’s Service, Cause

#4:08CR00085-1 HEA is for a Probation Violation: FIP Firearm and thus is not an untried

offense.” ECF No. 1-2 at 5 (emphasis in original). Petitioner’s appeals of the IRR denials were

unsuccessful.

       Petitioner argues that his two requests, at two different institutions, for a disposition on his

detainer were denied “due to possible personal bias and prejudice” with “[n]o adequate

explanation” for the denial. ECF No. 1-1 at 22. Petitioner asserts that it is cruel and unusual

punishment to force him “to complete his state sentence, first, before disposing of his federal case,”

in direct violation of the IAD and Double Jeopardy clauses of the Missouri and U.S. Constitutions.

Id. at 22-23.




                                                  4
          Petitioner then includes a “Summary/Conclusion” section in his complaint, that is over

twenty pages long. ECF No. 1-1 at 23-46. In this summary, petitioner argues that federal habeas

jurisdiction under 28 U.S.C. § 2241 exists in this case because “MDOC’s neglect or refusal to file

disposition on detainer” warrants “special circumstances.” Id. at 23-28. Petitioner argues that the

State of Missouri should surrender him, or the federal government should extradite him from the

State of Missouri. Petitioner also argues that he is in “custody” for purposes of federal habeas

jurisdiction. Id. at 31-35. Finally, petitioner argues that the IAD should apply to detainers lodged

based on violations of probation and/or supervised release. Id. at 41.

          Petitioner concludes with a sixteen page “Supporting Facts” section that makes legal

arguments regarding his state court conviction. ECF No. 1-1 at 47-63. Petitioner argues that the

method used by police in detaining, questioning, and arresting him on the state court charges for

which he is currently serving time, were unconstitutional. Id. at 47-51, 57-60. Petitioner asserts

that his state court trial was unfair and his conviction was unsupported by the evidence. Id. at 52-

57, 60.

          For relief, petitioner seeks discharge “from his unconstitutional confinement and restraint”

and a “full and fair opportunity to litigate” his claims regarding the “State’s defective indictment

and tainted trial.” ECF No. 1 at 9-10. Petitioner also seeks dismissal of the detainer. Id. at 10.

                                              Discussion

          Rule 4 of the Rules Governing § 2254 Cases in the United States District Courts provides

that a district court shall summarily dismiss a habeas petition if it plainly appears that the petitioner

is not entitled to relief. Rule 4 applies to habeas petitions arising under 28 U.S.C. § 2241 as well.

See Rule 1(b) of the Rules Governing § 2254 Cases (stating that the “district court may apply any

or all of these rules to a habeas corpus petition not covered by Rule 1(a)”). For the reasons



                                                   5
discussed below, it plainly appears that petitioner is not entitled to relief on his § 2241 petition;

therefore, it will be summarily dismissed.

       First, it is not clear if this habeas petition is properly brought under 28 U.S.C. § 2241.

Under 28 U.S.C. § 2241(c)(3), the federal courts have jurisdiction over pretrial habeas petitions.

Neville v. Cavanagh, 611 F.2d 673, 675 (7th Cir.1979). Petitioner has already been convicted

and sentenced on the state court charges of domestic assault, for which he is currently serving

time. State v. Burgess, No. 1622-CR-03886-01. To the extent that petitioner argues that his

conviction in that matter was unconstitutional, such challenges are more properly brought under

28 U.S.C. § 2254. Generally, a prisoner’s challenge to the validity of his confinement or to

matters affecting its duration falls within the province of habeas corpus and should be brought

pursuant to § 2254. Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). Also, when a prisoner

seeks to expunge or vacate his conviction, the action is most likely one that should be brought

pursuant to § 2254. However, petitioner should be aware that in order to bring his habeas action

pursuant to § 2254 before this Court, he must have exhausted his state court remedies prior to

doing so. See Frederickson v. Wood, 87 F.3d 244, 245 (8th Cir. 1996). In this case, it is clear

from the Missouri Case.net records that petitioner has not exhausted his state court remedies

because the appeal of his criminal conviction is currently pending in state court. See State v.

Burgess, No. ED107333 (E.D. Mo. Ct. App. Nov. 16, 2018).

       It appears that petitioner filed this action under 28 U.S.C. §2241 because a habeas petition

under 28 U.S.C. § 2254 would be subject to dismissal for failure to exhaust state remedies.

Petitioner seems to be alleging that his claim is valid under § 2241 because there has not been a

hearing or judgment on a possible supervised release revocation in his federal criminal matter

before this Court. Therefore, in a sense, he is in the “pretrial” phase of his federal case. Regardless,



                                                   6
this case is clearly subject to dismissal because it plainly appears that petitioner is not entitled to

relief on his § 2241 petition. As such, the Court will reach the merits of petitioner’s argument.

       Petitioner brings his claim under the Interstate Agreement on Detainers (“IAD”). Article

III of the IAD “gives a prisoner incarcerated in one State the right to demand the speedy disposition

of ‘any untried indictment, information or complaint’ that is the basis of a detainer lodged against

him by another State.” Carchman v. Nash, 473 U.S. 716, 718-19 (1985). Petitioner also cites both

the Missouri Speedy Trial Act and the Uniform Detainer Law in his petition. The Missouri Speedy

Trial Act, sometimes called the 180-day rule, was repealed effective June 7, 1984. Under the

current Speedy Trial Act, a criminal defendant should be brought to trial “as soon as reasonably

possible” after the defendant indicates he is ready for trial and requests a speedy trial. Mo. Rev.

Stat. § 545.780.1.

       On the other hand, the Uniform Detainer Law, Mo. Rev. Stat. § 217.460, permits

incarcerated persons to demand a trial on a pending charge and require dismissal of the charge if

the defendant is not brought to trial on the charge within 180 days after a proper demand for trial

is filed. Section 217.460 requires notice pursuant to § 217.450.1, which provides: “The request

shall be in writing addressed to the court in which the indictment, information or complaint is

pending and to the prosecuting attorney charged with the duty of prosecuting it, and shall set forth

the place of imprisonment.” The request provided for in § 217.450.1 is to be delivered to the

Director of the Division of Adult Institutions, who is to make specific certifications and send copies

of the request and certificate to the court and the prosecuting attorney to whom it is addressed. See

Mo. Rev. Stat. § 217.455.

       Here, petitioner argues that he has fulfilled the demand requirements of the Uniform

Detainer Law and that he has not received a trial, or dismissal of the charges, within 180 days.



                                                  7
However, as the records office and the warden attempted to explain to petitioner in his IRR denials,

the Interstate Agreement on Detainers does not apply to detainers based on probation-violation

charges. Carchman, 473 U.S. at 724-34. In 1985, after examining the language and legislative

history of the IAD, the Supreme Court found that a probation-violation charge is not an “untried

indictment, information or complaint” within Article III of the IAD. Id. at 725. Therefore, the

Interstate Agreement on Detainers does not apply to detainers based on probation-violation

charges, such as the detainer at issue here. Clearly, this § 2241 petition seeking relief under the

IAD based on a probation-violation detainer, is not entitled to relief and should be summarily

dismissed.

       Accordingly,

       IT IS HEREBY ORDERED that petitioner’s motion for leave to proceed in forma

pauperis [ECF No. 5] is GRANTED. The filing fee is waived in this matter.

       IT IS FURTHER ORDERED that petitioner’s motion for voluntary dismissal of his

appeal [ECF No. 13] is DENIED as moot.

       IT IS FURTHER ORDERED that petitioner’s application for writ of habeas corpus

pursuant to 28 U.S.C. § 2241 [ECF No. 1] is DISMISSED without prejudice. A separate Order of

Dismissal will be entered herewith.

       IT IS FINALLY ORDERED that the Court will not issue a certificate of appealability.

               Dated this22nd day of January, 2020.




                                                       HENRY EDWARD AUTREY
                                                     UNITED STATES DISTRICT JUDGE




                                                 8
